Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating prison disciplinary rules prohibiting inmates from possessing a controlled substance, failing to comply with prison frisk or search procedures and refusing to obey a direct order. Substantial evidence supports this determination. The misbehavior report indicated that during a pat frisk petitioner refused to comply with a direct order, issued by the correction officer who authored the report, to drop what he had clenched in his left fist and that, after some resistance, a plastic bag containing a green leafy substance was recovered from petitioner’s hand. This report, coupled with the results of a NIK test indicating that the substance tested positive for marihuana, provided substantial evidence to support the determination of guilt as to all of the charges (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Accordingly, we confirm.
Mercure, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.